UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7121



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JOHNEY FREEMAN,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:88-cr-00076-jcc-2; 2:97-cv-00409-jcc)


Submitted:     September 11, 2008          Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se.     Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johney Freeman seeks to appeal the district court’s order

treating his “Writ of Coram Nobis” as a successive 28 U.S.C. § 2255

(2000) motion, and dismissing it on that basis.                   The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district      court    is    debatable      or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001). We have independently reviewed the

record     and    conclude      that    Freeman   has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal    contentions      are    adequately     presented      in   the

materials        before   the    court    and     argument     would    not    aid   the

decisional process.

                                                                              DISMISSED




                                            2